Appeal by the defendant from a judgment of the Supreme Court, Kings County (Parker, J.), rendered June 21, 1999, convicting him of at*403tempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s general waiver of his right to appeal was knowingly, voluntarily, and intelligently made. Furthermore, he was aware that his failure to comply with a condition of the plea agreement would subject him to an enhanced sentence, and of what that enhanced sentence would be. Accordingly, appellate review of his contention that the enhanced sentence was unduly harsh and excessive is precluded (see, People v Miles, 268 AD2d 489).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, without merit (see, People v Miles, supra). O’Brien, J. P., Altman, Feuerstein and Cozier, JJ., concur.